—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about October 25, 1994, which adjudicated respondent a juvenile delinquent and placed him for up to one year in a moderately structured environment, following a fact-finding determination that respondent committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the seventh degree, unanimously affirmed, without costs.
The hearing court, whose factual findings are entitled to great deference, properly denied respondent’s motion to suppress the narcotics found in his possession upon proof that the arresting officer observed respondent from a distance of about 15 feet holding yellow-topped vials in his hand while talking to another individual, and was in a position to recognize these vials as crack containers (see, People v Caldwell, 197 AD2d 390, lv denied 82 NY2d 848). Concur — Sullivan, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.